    Case: 1:20-cv-04699 Document #: 53 Filed: 09/08/20 Page 1 of 3 PageID #:1111




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE: TIKTOK, INC.,                               MDL No. 2948
 CONSUMER PRIVACY
 LITIGATION,                                        Master Docket No. 20-cv-4699

                                                    Judge John Z. Lee
 This Document Relates to All Cases
                                                    Magistrate Judge Sunil R. Harjani


   NOTICE IN SUPPORT OF MOTION TO APPOINT KATRINA CARROLL AND
    JONATHAN M. JAGHER AS CO-LEAD COUNSEL AND TO APPOINT THEIR
   PROPOSED PLAINTIFFS’ LIAISON COUNSEL AND PLAINTIFFS’ STEERING
                             COMMITTEE

       Plaintiff L.M., a minor, by and through Guardian S.M.., respectfully supports the

appointment of Katrina Carroll of Carlson Lynch, LLP (“Ms. Carroll”) and Jonathan M. Jagher,

Esq. of Freed Kanner London & Millen LLC (“Mr. Jagher”) as Co-Lead Counsel (“Proposed Co-

Lead Counsel”), Beth Fegan of Fegan Scott LLC as Plaintiffs’ Liaison Counsel, and Robert M.

Foote of Foote, Mielke, Chavez & O’Neil, LLC, James B. Zouras of Stephan Zouras, LLP, Michael

Gervais of Susman Godfrey L.L.P., Tina Wolfson of Ahdoot & Wolfson, P.C., and Joseph P.

Guglielmo of Scott+Scott Attorneys at Law LLP, for the Plaintiffs’ Steering Committee (“PSC”).

       Proposed Co-Lead Counsel are well-qualified to represent the proposed class under the
criteria established for selection of lead counsel by Fed. R. Civ. P. 23(g)(1)(A) and the factors

highlighted by this Court.

       First, Proposed Co-Lead Counsel have demonstrated expertise in successfully managing

complex MDL litigation, have incredible experience and expertise litigating complex class action

cases generally - and particularly in cases under privacy law and/or Illinois Biometric Information

Privacy Act (“BIPA”), 740 ILCS/14 – and have represented that they are willing and available to

commit time and financial resources to this important project.

       Second, and importantly, to date, in this case, Katrina Carroll and Jonathan M. Jagher have


                                                1
    Case: 1:20-cv-04699 Document #: 53 Filed: 09/08/20 Page 2 of 3 PageID #:1112




been beyond cooperative, inviting the other class action attorneys, including undersigned counsel,

to coordinate in an organized fashion. From the minute the mediation opportunity presented itself,

Proposed Co-Lead Counsel swiftly and efficiently worked to put together a formidable team of

experienced class action attorneys, so that the unique opportunity to resolve the case did not elude

the class members.

       Third, Katrina Carroll and Jonathan M. Jagher have devoted a significant amount of time

already to this case and have indicated they are willing and able to devote nearly all of their time

to this case in the future. The additional members of the leadership structure are also willing and

available to commit to this project, and have participated meaningfully to date.

       Fourth, this team went on to achieve a settlement in principal, and now Katrina Carroll and

Jonathon M. Jagher should be appointed Co-Lead Counsel to bring the settlement in principal to

final approval. Should the settlement in principal not proceed to preliminary and/or final approval,

Proposed Co-Lead Counsel and their team, as indicated above, are well-suited to litigate this case

to judgment.

       For the foregoing reasons, Plaintiff L.M. a minor, by and through Guardian S.M..,

respectfully supports the appointment of Ms. Carroll and Mr. Jagher as Proposed Co-Lead Counsel

and their proposed PSC and Liaison Counsel pursuant to Rule 23(g).

Date: 9/8/2020                         By:            /s/    James G. Onder
                                              James G. Onder #06200444
                                              ONDERLAW, LLC
                                              110 E. Lockwood Ave, 2nd Floor
                                              St. Louis, MO 63119
                                              Toll Free: 866.828.4699
                                              Office: 314.963.9000
                                              Fax: 314.963-1700
                                              Email: Onder@onderlaw.com

                                              ATTORNEYS FOR PLAINTIFF IN L.M.
                                              V. TIKTOK, INC.




                                                 2
    Case: 1:20-cv-04699 Document #: 53 Filed: 09/08/20 Page 3 of 3 PageID #:1113




                               CERTIFICATE OF SERVICE

       I, James G. Onder, hereby certify that on September 8, 2020, I caused the foregoing to be

filed using the Court’s CM/ECF system, and thereby electronically served it upon all registered

ECF users in this case.


                                            By:    /s/    James G. Onder
                                                          JAMES G. ONDER




                                               3
